Citation Nr: 0623563	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-02 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from August 1963 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Wilmington, Delaware.                  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 

The Board further observes that in an August 2005 Informal 
Hearing Presentation, the appellant's representative, Vietnam 
Veterans of America (VVA), raised the issue of entitlement to 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disability.  This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.


REMAND

The appellant maintains that his current rating does not 
adequately reflect the severity of his post-traumatic stress 
disorder (PTSD).  In this regard, in an August 2005 Informal 
Hearing Presentation, the VVA stated that the appellant's 
last VA examination was in March 2002, over three and a half 
years ago, and that the appellant's PTSD symptomatology had 
worsened since that time.  Thus, in light of the VVA's 
contentions, made on behalf of the appellant, that the 
appellant's PTSD has worsened, and given the fact that the 
appellant's last VA examination was in March 2002, the RO 
must afford the appellant a new examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124, (1991) (fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements for the appellant 
to be afforded a VA psychiatric 
examination to determine the current 
severity of the appellant's service-
connected PTSD.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
February 1998 and March 2002 VA 
examination reports.

The examiner must provide accurate and 
fully descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the following 
symptoms due to post-traumatic stress 
disorder: depressed mood; anxiety; 
suspiciousness; panic attacks; chronic 
sleep impairment; mild memory loss (such 
as forgetting names, directions or recent 
events); flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of his psychological, social, and 
occupational functioning.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.   

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 


the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit claimed, 
the RO must provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.


No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


